Citation Nr: 1539138	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-27 711	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of compound fracture of the left tibia and fibula, with impairment of the left ankle and knee, evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a service-connected lumbosacral spine disability, evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected bursitis of the left hip, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected bursitis of the right hip, evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for service-connected hallux valgus deformity.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to May 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the RO in Cleveland, Ohio.  Jurisdiction of the case was subsequently transferred to the RO in Denver, Colorado.

The Veteran initially requested a Board hearing, but withdrew his request in August 2015.

FINDING OF FACT

On September 2, 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Denver, Colorado, that the appellant died in August 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106, 20.1302 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 









ORDER

The appeal is dismissed.





		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


